Citation Nr: 1212715	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  10-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for posttraumatic stress disorder (PTSD), and assigned a 50 percent evaluation, effective January 30, 2008.  

The Veteran appealed the initial evaluation assigned to his PTSD, which was subsequently increased to 70 percent by a November 2009 statement of the case, effective January 30, 2008.  The Veteran continues to seek an increased evaluation for his PTSD.


FINDINGS OF FACT

1.  The Veteran's PTSD was not shown to have been manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  Since the initial grant of service connection, the Veteran had Global Assessment of Functioning (GAF) scores ranging from 45 to 70.
 

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Complete service treatment records, and all available VA and private treatment records have been associated with the claims file.  In May 2011, the Veteran was provided with a VA examination to determine the severity of his PTSD.  This examination was conducted by a VA examiner who reviewed the Veteran's claims file, the history of the condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  This examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Prior VA examinations for PTSD were also conducted in June 2008 and August 2009.
The Veteran has not claimed that any of these examinations were inadequate, and there is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  




As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.   VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, a 70 percent rating is warranted for PTSD when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A rating of 100 percent is warranted for PTSD when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.   

In evaluating the evidence, the Board has considered the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 41 to 50 contemplates serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting, or serious impairment in social, occupational, or social functioning such as, no friends, unable to keep a job.  DSM-IV at 46-47.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2011).

A May 2008 treatment report noted the Veteran's complaints of anger, irritability, depression, isolation, poor energy, trouble sleeping, and suicidal ideation at times.  The report also noted that he was having difficulty using his CPAP machine.  The report listed a GAF score of 50.

In June 2008, a VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  During the examination, the Veteran reported that he lived with his spouse of 37 years, and described their relationship as good.  He also indicated that he has no other regular social contacts.  Mental status examination revealed the Veteran to be clean, neatly groomed, and appropriately dressed.  The report noted that he was cooperative and very talkative, and that his speech and psychomotor activity were unremarkable, his attitude cooperative and attentive, affect appropriate, and mood dysphoric.  The report noted that the Veteran was oriented to person, place and time, and that he had above average intelligence and his thought process was unremarkable.  He denied having any hallucinations or delusions and displayed no inappropriate behavior.  The report noted that he had no homicidal or suicidal thoughts, and his recent and remote memory was normal.  As for his employment history, the report noted that the Veteran had worked as an investment banker, and that he was currently employed on a part-time basis.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 55.  The VA examiner also noted that the Veteran's PTSD did not result in total occupational and social impairment, but that there was significant dysfunction, primarily occupationally.

A January 2009 treatment letter from VA physician, W.G., M.D., noted that the Veteran had difficulty concentrating, impairment of memory, and anxiety in stressful situations, which made it impossible for him to function and keep a job in the mortgage business.  Dr. G. also noted that he considered the Veteran to be totally disabled.

A July 2009 treatment report noted that the Veteran was a retired mortgage banker, who was currently working on a part-time/commission only basis.  The report noted the Veteran's complaints of anger, irritability, social isolation, lack of motivation, difficulty sleeping and nightmares.  The Veteran indicated that his spouse slept in a separate bed due to his restlessness, and that his nightmares had decreased from 3 to 4 per night down to 1 to 2 per night, and that he has been unable to use his CPAP machine.  Mental status examination revealed the Veteran to be slouching in his chair, casually dressed, adequately groomed, cooperative, pleasant, and with good eye contact.  The report noted that his affect was dysthymic and congruent, that he looked tired, and that his speech was normal, thought process logical, judgment and insight fair.  The Veteran denied any current suicidal ideation, but was positive for passive suicidal ideation without intent or plan.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 55.  

In August 2009, a VA contract (QTC) examination for PTSD was conducted.  The Veteran reported symptoms of depression, anxiousness, difficulty sleeping, and nightmares. He also reported that he had sleep apnea and was having difficulty with his CPAP machine.  Mental status examination revealed the Veteran's attire and behavior were appropriate, and that he exhibited good eye contact.  The reported noted that his affect was normal; that he was affable, pleasant and intelligent; and that he communicated in normal speech and in written documentation.  His concentration and thought processes were described as normal, with no signs of panic, suspicions, delusions, hallucinations, or obsessive rituals, and he did not show any impairment of judgment or abstract thinking.  The report noted that he was not suicidal or homicidal, and it concluded with diagnoses of PTSD, cannabis abuse, and major depression, and listed a GAF score ranging from 60 to 65.  The VA examiner noted that the Veteran had persistent symptoms with increased arousal and difficulty falling or staying asleep, with irritability, outbursts of anger, startle response, poor concentration, and hypervigilence.  The VA examiner opined that the Veteran's depression was certainly connected with his PTSD experiences.  The VA examiner noted that it was difficult to comment on the Veteran's employability as he has medical problems separate from his PTSD.  

In a September 2009 statement, the Veteran indicated that he left his last job with L.D. in the mortgage loan industry based upon his reduced ability to produce loans.  

An October 2009 statement from the Veteran's former employer, L.D., noted that the Veteran worked for them as an outside salesperson paid on commission only from September 2003 to May 2006.  The report also noted that the Veteran left his employment with L.D. for other employment.  

A December 2009 VA group counseling report noted the Veteran was continuing cognitive therapy.  The report described the Veteran as pleasant, cooperative, adequately groomed, and participating in discussions.  The report also noted that he did not report suicidal or homicidal ideation.  

A December 2009 VA psychiatric report noted that the Veteran was a retired mortgage banker who was currently working part time/commission only.  The Veteran reported complaints of anger, irritability, social isolation, depression, and difficulty sleeping.  The Veteran indicated that he remained unable to use his CPAP machine.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 45.

A December 2009 VA treatment report noted that the Veteran was having trouble finding employment.  The report noted that the Veteran recognized his disadvantages individually, but believed his skill set was up to date and could be profitable, despite his physical inability to do the jobs he was seeking or could seek.  The report concluded with an impression of PTSD.  

In May 2011, a VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported that he continues to look for work, and that he thought his condition had improved as compared to three years ago.  The Veteran indicated that he continues to live with his spouse, and that he spends time with two cousins and a neighbor.  He also indicated that he had lost most of his friends, but he still had two friends in New York, one in Florida, and one in Nevada.  The report noted that he enjoys walking in the park, and that he does all the shopping, laundry and chores around the house as his spouse is disabled.  Mental status examination revealed the Veteran to be clean, neatly groomed, and appropriately dressed.  The report also noted that his speech was unremarkable, attitude was cooperative, friendly and attentive, affect normal, mood anxious, and attention intact.  He was oriented to time, person and place, his thought processes were unremarkable, he had no delusions, above average intelligence, and no homicidal or suicidal thoughts.  The report also noted that he had good impulse control, and that his memory was normal.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 60.  The VA examiner noted that the Veteran had chronic nightmares, irritability, difficulty concentrating, and difficulty sleeping.  The VA examiner then opined that the Veteran's PTSD signs and symptoms did not result in total occupational and social impairment.  In support of this opinion, the VA examiner noted that the Veteran did not have any objective findings that would support an inability to work, and he showed no obvious deficits in memory or in the ability to concentrate or pay attention.  The VA examiner also noted, however, that it was likely that there would be some reduced reliability and productively due to PTSD if he found work.  

Since the initial grant of service connection, effective January 30, 2008, the Veteran's prevailing symptoms include nightmares, irritability, difficulty sleeping, anxiety, depression, social isolation and poor energy.  

A 100 percent rating is assigned for total occupational and social impairment.  The Veteran does not exhibit gross impairment in thought processes.  His thought processes have repeatedly been described as normal in his treatment and examination reports.  The Veteran does not have persistent delusions or hallucinations, as he reported neither.  The Veteran was not shown to be in persistent danger of hurting himself or others, apart from his having reported had suicidal thoughts without plan or intent.  Finally, the Veteran reported no active suicidal or homicidal ideations. 

While the Board accepts the Veteran's contentions that his PTSD has hampered his ability to find employment, a significant amount of disability has already been acknowledged by the assignment of 70 percent disability rating during this period.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas.  

The evidence of record does not, however, show total occupational impairment at any point during the course of the claim.  While the Veteran contends that he has remained unemployed and unable to obtain employment, treatment and examination reports repeatedly described the Veteran as a retired mortgage banker.  Moreover, multiple treatment and examination reports noted that he was working on a part time basis.  

A January 2009 letter from VA physician, W.G., M.D., noted that the Veteran had difficulty concentrating, impairment of memory, and anxiety in stressful situations, which made it impossible for him to function and keep a job in the mortgage business.  Dr. G. also noted that he considered the Veteran to be totally disabled.  However, the opinion provided by Dr. G. is focused on the Veteran's ability to maintain employment specifically within the mortgage business.  In addition, it is unclear what records were considered by Dr. G. in providing this opinion, and the conclusion provided that the Veteran is totally disabled is not tied to the Veteran's PTSD alone.  On this point, the RO has previously granted entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities in an April 2010 rating decision.

In contrast, VA examinations for PTSD in June 2008, August 2009, and May 2011 all provided opinions that the Veteran's signs and symptoms of PTSD does not result in total occupational and social impairment.  These opinions were based upon a complete review of the record, and were contained within examination reports which included historical summaries of the Veteran's condition, as well as listing his current complaints and the findings of a mental status examination.  This conclusion is further supported by multiple treatment reports describing the Veteran as a retired mortgage banker, working on a part-time/commission only basis.  

As for his social impairment, the May 2011 VA examination report noted that the Veteran continued to live with his spouse, and that he spends time with two cousins and a neighbor.  He also indicated that he had two friends in New York, one in Florida, and one in Nevada.  The examination report described the Veteran as cooperative, friendly and attentive.  A December 2009 VA treatment report described the Veteran as pleasant and cooperative, and noted that he participated in group discussions.  The August 2009 QTC examination described the Veteran has affable, pleasant and intelligent.  A July 2009 treatment report noted that he was cooperative, pleasant, and maintained good eye contact.  The June 2008 VA examination for PTSD described the Veteran's relationship with his spouse as good.  Although the report noted that he had no other regular social contacts, it also noted that he was cooperative and very talkative.

While he certainly has significant manifestations of PTSD, total occupational and social impairment is not established.

The Veteran's GAF score range of 45 to 70, likewise, does not support the criteria for a 100 percent evaluation.  According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a GAF score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 41 to 50 reflects some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. avoids friends, neglects family, and is unable to work).  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g.,  occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

While a GAF score of 45 demonstrates major impairment in several areas, such as work, family relations, judgment, thinking, or mood, such does not reflect total occupational and social impairment.  Moreover, the GAF of 45 was only noted on one occasion, and the remaining GAF scores noted since the grant of service connection for PTSD have all been higher.

Consideration has been given regarding whether the schedular evaluations assigned are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The scheduler evaluation is not inadequate.  An increased evaluation is provided for certain manifestations of this condition, but the medical evidence reflects that those manifestations are not present.  A rating of 100 percent is warranted for PTSD when the evidence shows total occupational and social impairment.  Such symptoms of this severity are not shown at any point since the grant of service connection.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.

The preponderance of the evidence, including the observed manifestations and GAF scores assigned during the time period at issue, is against a finding of entitlement to a higher rating, and a rating higher than 70 percent is not warranted.



ORDER

Entitlement to an initial evaluation greater than 70 percent for PTSD is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


